ORDER

PER CURIAM.
Appellant, James Borden (“Movant”), appeals from the judgment of the Circuit Court of St. Louis County denying his amended Rule 24.085 motion for post-conviction relief after an evidentiary hearing. Movant pleaded guilty to one count of first degree robbery, section 569.020, RSMo 1997,1 and one count of armed criminal action, section 571.015. Movant was sentenced to concurrent sentences of seventeen years of imprisonment. We affirm.
We have reviewed the briefs of the parties and the record on appeal. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.

. All statutory references are to RSMo 1998 unless otherwise indicated.